Name: Commission Regulation (EC) NoÃ 1051/2008 of 24Ã October 2008 amending Annex V to Council Regulation (EC) NoÃ 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation
 Type: Regulation
 Subject Matter: Europe;  international trade;  iron, steel and other metal industries
 Date Published: nan

 25.10.2008 EN Official Journal of the European Union L 282/12 COMMISSION REGULATION (EC) No 1051/2008 of 24 October 2008 amending Annex V to Council Regulation (EC) No 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1342/2007 of 22 October 2007 on administering certain restrictions on imports of certain steel products from the Russian Federation (1), and in particular Article 5 thereof, Whereas: (1) The European Community and the Russian Federation signed an agreement on trade in certain steel products on 26 October 2007 (2) (the Agreement). (2) Article 3(3) of the Agreement provides that unused quantities for a given year may be carried over to the following year up to a maximum of 7 % of the relevant quantitative limit set out in Annex II to the Agreement. (3) Pursuant to Article 3(4) of the Agreement transfers between product groups may be made up to 7 % of the quantitative limit of a given product group and transfers between product categories are permitted up to a maximum of 25 000 tonnes. (4) Russia has notified the Community of its intent to make use of the provisions in Article 3(3) and (4) within the time limits set by the Agreement. It is appropriate to make the necessary adjustments to the quantitative limits for the year 2008 resulting from Russias request. (5) Article 10 stipulates that with each yearly renewal, quantities in every product group shall be increased by 2,5 %. (6) Regulation (EC) No 1342/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quantitative limits for the year 2008 set out in Annex V to Regulation (EC) No 1342/2007 are replaced by those set out in the Annex I to this Regulation. Article 2 The quantitative limits for the year 2009 resulting from the application of Article 10(1) of the 2007 Agreement between the European Community and the Russian Federation on trade in certain steel products are set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2008. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 300, 17.11.2007, p. 1. (2) OJ L 300, 17.11.2007, p. 52. ANNEX I QUANTITATIVE LIMITS FOR 2008 (tonnes) Products 2008 SA. Flat products SA1. Coils 1 113 993 SA2. Heavy plate 308 907 SA3. Other flat products 600 454 SA4. Alloyed products 104 290 SA5. Alloyed quarto plates 27 932 SA6. Alloyed cold-rolled and coated sheets 109 650 SB. Long products SB1. Beams 58 906 SB2. Wire rod 329 010 SB3. Other long products 529 434 Note : SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups. ANNEX II QUANTITATIVE LIMITS FOR 2009 (tonnes) Products 2009 SA. Flat products SA1. Coils 1 060 875 SA2. Heavy plate 281 875 SA3. Other flat products 609 875 SA4. Alloyed products 107 625 SA5. Alloyed quarto plates 25 625 SA6. Alloyed cold-rolled and coated sheets 112 750 SB. Long products SB1. Beams 56 375 SB2. Wire rod 332 100 SB3. Other long products 519 675 Note : SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups.